EXHIBIT AMENDED AND RESTATED OPERATING AGREEMENT OF PENINSULA GAMING, LLC THIS AMENDED AND RESTATED OPERATING AGREEMENT (the “Agreement”) of Peninsula Gaming, LLC (the “Company”) is made and entered into to be effective for all purposes as of August 6, 2009 by and between the Company and Peninsula Gaming Partners, LLC, as the sole Member of the Company (the “Sole Member”). R E C I T A L S: WHEREAS, the Company was formed on February 27, 2004, by filing a Certificate of Formation with the office of the Secretary of State of the State of Delaware; WHEREAS, the Company and the Sole Member are parties to an Operating Agreement, dated
